DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 02/16/21.  Accordingly, claims 1, 4-21 and 24-27 are currently pending; and claims 2, 3, 22 and 23 are canceled.
REASONS FOR ALLOWANCE
Claims 1, 4-21 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a reception device, as claimed.  Lee et al teaches the claimed reception device, except at least failing to teach that in the reception device, the low power mode comprises a data transmission speed that is lower than a data transmission speed of the high speed mode, and the low power mode comprises a voltage level that is different than a voltage level of the high speed mode.  It would not have been obvious for one skilled in the art to implement Lee et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 8, none of prior art of record teaches or suggests a reception device, as claimed.  Lee et al teaches the claimed reception device, except at least failing to teach that in the reception device, the determination circuit configured to determine that the transmission device is operating in one of the plurality of communication modes on a basis of a signal value of the data signal and a transition of the clock signal, the transition of the clock signal being indicative of the transmission device transitioning from another mode of the 
-Regarding independent claim 20, none of prior art of record teaches or suggests a communication system, as claimed.  Lee et al teaches the claimed communication system, except at least failing to teach that in the communication system, the low power mode comprises a data transmission speed that is lower than a data transmission speed of the high speed mode, and the low power mode comprises a voltage level that is different than a voltage level of the high speed mode.  It would not have been obvious for one skilled in the art to implement Lee et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 21, none of prior art of record teaches or suggests a transmission device, as claimed.  Lee et al teaches the claimed transmission device, except at least failing to teach that in the transmission device, the low power mode comprises a data transmission speed that is lower than a data transmission speed of the high speed mode, and the low power mode comprises a voltage level that is different than a voltage level of the high speed mode.  It would not have been obvious for one skilled in the art to implement Lee et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 25, none of prior art of record teaches or suggests a signal reception method, as claimed.  Lee et al teaches the claimed signal reception method, except at least failing to teach that in the signal reception method, the low power mode comprises a data transmission speed that is lower than a data transmission speed of the high 
-Regarding independent claim 26, none of prior art of record teaches or suggests a signal transmission method, as claimed.  Lee et al teaches the claimed signal transmission method, except at least failing to teach that in the signal transmission method, the low power mode comprises a data transmission speed that is lower than a data transmission speed of the high speed mode, and the low power mode comprises a voltage level that is different than a voltage level of the high speed mode.  It would not have been obvious for one skilled in the art to implement Lee et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 27, none of prior art of record teaches or suggests a signal communication method, as claimed.  Lee et al teaches the claimed signal communication method, except at least failing to teach that in the signal communication method, the low power mode comprises a data transmission speed that is lower than a data transmission speed of the high speed mode, and the low power mode comprises a voltage level that is different than a voltage level of the high speed mode.  It would not have been obvious for one skilled in the art to implement Lee et al, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632